Citation Nr: 0636098	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  97-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinea pedis and tinea unguium.

3.  Entitlement to a rating in excess of 10 percent for right 
hallux valgus and hammertoe.

4.  Entitlement to a rating in excess of 10 percent for left 
hallux valgus, status post-surgery.  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from October 1979 to January 
1980 and August 1983 to December 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).


FINDINGS OF FACT

1.  A psychiatric disorder was not incurred in service, and 
the veteran's current psychiatric disorder is not related to 
service.

2.  The veteran's bilateral tinea pedis and tinea unguium are 
not manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement; do not affect over 20 
percent of the entire body or 20 percent of exposed areas; 
and do not require the use of systemic therapy.  

3.  The veteran's right hallux valgus with hammertoe is not 
manifested by clawfoot, moderately severe foot injury, or 
malunion or nonunion of the tarsal or metatarsal.  

4.  The veteran's left hallux valgus, status post-surgery, is 
not manifested by clawfoot, moderately severe foot injury, or 
malunion or nonunion of the tarsal or metatarsal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 10 percent for 
bilateral tinea pedis and tinea unguium are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (prior to and after August 2002).

3.  The criteria for a rating in excess of 10 percent for 
right hallux valgus with hammertoe are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5280 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

4.  The criteria for a rating in excess of 10 percent for 
left hallux valgus, status post-surgery are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5280 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2005, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the above claims.  Although this notice post-
dates the initial adjudications, the claims were subsequently 
readjudicated without taint from prior decisions and no 
prejudice has been alleged, nor is any evident from the 
record.  Additionally, although notification as to the 
appropriate disability rating or effective date was not 
timely, because the claims have been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, obtaining Social Security 
Administration records, and providing VA examinations.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records are absent any 
complaints of, treatment for, or diagnosis of a psychiatric 
disorder, the veteran's separation examination reports a 
normal finding for the psychiatric system, and the June 1991 
mental health evaluation reported normal findings.  The 
initial diagnosis of a psychiatric disorder occurred in 
December 1991, when the veteran was diagnosed with an 
adjustment disorder.  The veteran was subsequently diagnosed 
with generalized anxiety disorder due to psychosocial 
stressors: "separation from work due to accident and 
physical condition" in February 1993.  In January 2001, the 
veteran was diagnosed with a mood disorder due to a non-
service related back condition with depressive features.  The 
veteran has also been diagnosed with depressive disorder.  

A 2006 VA examination record reports the examiner, after 
review of the entire record, diagnosed the veteran with a 
depressive disorder.  He opined that the psychiatric disorder 
was not caused by or the result of the veteran's service.  He 
noted that although the veteran was diagnosed with an 
adjustment disorder soon after separation, he discontinued 
treatment for it in 1995, and the adjustment disorder was 
linked to non-service stressors.  Based on the absence of in-
service psychiatric complaints, the absence of a current 
diagnosis of adjustment disorder, and the 2006 VA examiner's 
negative nexus opinion, service connection for a psychiatric 
disorder is denied.  

Tinea Pedis and Tinea Unguium
The veteran is currently rated at 10 percent for bilateral 
tinea pedis and tinea unguium under Diagnostic Code (DC) 
7806.  During the pendency of this appeal, effective August 
30, 2002, DC 7806 was amended.  Because this claim was filed 
prior to the amendment, both the "old" and "new" rating 
formulas must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new rating 
formulas may only be applied after August 30, 2002, however.  
See Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

"New" DC 7806 provides a 30 percent rating for dermatitis 
or eczema covering 20 to 40 percent of the entire body or 20 
to 40 percent of the exposed areas, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The veteran has 
been diagnosed with tinea unguium and tinea pedis, which have 
been estimated to affect no more than 2 percent of the entire 
skin.  No exposed skin is affected.  See August 1992, 
December 2001, and December 2005 VA examination records.  
Additionally, the records indicate that the veteran currently 
uses a topical antifungal solution.  See December 2005 VA 
examination record.  There is no record of the use of a 
corticosteroid or other immunosuppressive drug.  Based on the 
evidence indicating less than 20 to 40 percent of either the 
body or exposed areas are affected and the absence of 
systemic therapy, a rating in excess of 10 percent is denied 
under the "new" DC 7806.  

Prior to the amendment, DC 7806 provided a 30 percent rating 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  The evidence of record 
includes negative findings as to skin lesions, disfigurement, 
edema, or ulceration, and there are no findings of exudation 
or exfoliation.  See August 1992 VA examination (no skin 
lesions); December 2001 VA examination; December 2003 
treatment record (no edema, skin discoloration, ulcers or 
callus on the extremities); December 2005 VA examination (no 
disfigurement); January 2006 VA examination (no edema, 
ulceration, or other skin breakdown).  Although the records 
do note complaints of itching, there is no finding of 
constant itching, as is required by DC 7806.  Consequently, a 
rating in excess of 10 percent is not warranted under the 
former DC 7806.

A rating in excess of 10 percent is also not available under 
an alternative rating code.  The evidence includes negative 
findings as to nervous or systemic manifestations or 
scarring.  Additionally, the evidence, particularly the 2005 
examination report, indicates that the disability has not 
negatively affected the veteran's ability to work or perform 
the activities of daily living.  Consequently, the veteran's 
claim for a rating in excess of 10 percent for bilateral 
tinea pedis and tinea unguium is denied.

Hallux Valgus
The veteran is also rated at 10 percent (each) under DC 5280 
for bilateral hallux valgus disabilities.  10 percent is the 
maximum rating available under DC 5280; consequently, an 
increased rating is not available under that diagnostic code.  
Higher ratings are available for claw foot (DC 5278), 
moderately severe malunion or nonunion of the metatarsal or 
tarsal bones (DC 5283), or moderately severe foot injuries 
(DC 5284).  

A 2005 VA examination record indicates the veteran reported a 
negative history as to incoordination, lack of endurance, or 
spasms.  Physical examination revealed there was no abnormal 
motion, crepitus, edema, effusion, fatigability, instability, 
muscle atrophy, painful motion, redness, spasm, weakness, 
heat, or incoordination.  Gait and circulation were noted to 
be normal and there was no evidence of abnormal weight 
bearing.  The angulation at the first metatarsophalangeal 
joint was noted to be 25 degrees.  The examiner also found no 
presence of claw foot, and stated that the veteran's 
bilateral hallux valgus deformity was moderate and not 
equivalent to amputation of the great toes.  Additionally, 
there was no visual or palpable malunion or nonunion of the 
tarsal or metatarsal bones.  

The examiner noted that "although range of motion of the 
great toes, ankles and second to fifth toes were measured, 
the measurements were not reported because, although the 
veteran was cooperative, he was putting voluntary resistance 
to examination and examiner with a pain-free face 
expression."  He could "not state if [the veteran] was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use without resorting to mere 
speculation due to the above mentioned reasons."  The 
examiner also stated that he observed the veteran "limping 
severely during the interview and physical examination and 
[the veteran] could not walk on toes or heels, [but] 
afterwards, [the veteran] went outside and was walking 
normally without any type of problem."  The veteran was 
observed to have a normal gait cycle and normal shoe wear 
pattern, which he would not have if he could not walk on the 
tip of his toes or heels.  

Past records also do not indicate the veteran had moderately 
severe foot injury, malunion or nonunion, or clawfoot.  A 
1992 x-ray report indicates the feet had mild irregularity 
involving the medial surface of both first metatarsal bones 
at the distal end due to the previous surgery, but no 
malunion or nonunion was noted.  A 2001 VA examination record 
reported no objective evidence of painful motion, edema, 
instability, or weakness, and the veteran had a normal gait 
cycle.  The veteran was not noted to have clawfoot or any 
metatarsal or tarsal malunion or nonunion.  

A rating in excess of 10 percent is not warranted for either 
foot.  There is no evidence of clawfoot, malunion or 
nonunion, or moderately severe foot injury.  Additionally, 
although the veteran has complained of painful motion, 
weakness, and fatigability, the severity of those symptoms, 
as alleged, are not supported by the evidence, and even after 
consideration of pain, a rating higher than 10 percent is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); 38 C.F.R. § 4.40, 4.45.  


ORDER

Service connection for a psychiatric disorder is denied.

A rating in excess of 10 percent for tinea pedis and tinea 
unguium is denied.

A rating in excess of 10 percent for right hallux valgus and 
hammertoe is denied.

A rating in excess of 10 percent for left hallux valgus, 
status post-surgery is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


